Citation Nr: 0121373	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 determination rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's request 
to reopen a previously denied claim of entitlement to service 
connection for a right eye disability.


FINDINGS OF FACT

1.  By an October 1957 rating decision, service connection 
for eye disability was denied.  The veteran was notified of 
the adverse decision, but did not appeal.

2.  The additional evidence submitted since the denial of the 
veteran's claim in October 1957 is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The October 1957 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence submitted since the October 1957 RO rating 
decision is not new and material; the veteran's claim of 
entitlement to service connection for a right eye disability 
is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a); (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by an October 1957 RO rating decision, 
service connection for eye disability was denied on the basis 
that there was insufficient evidence demonstrating that any 
eye disability, including loss of visual acuity was related to 
any injury or disease sustained in service.  Because the 
veteran did not appeal the 1957 denial, that decision is 
final.  38 U.S.C.A. § 7105(c).  

A previously denied claim can only be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a).  The veteran's application to reopen 
his claim for service connection for a right eye disability 
was received in June 1999, and evidence has been received in 
support of his application.  

The evidence of record at the time of the October 1957 rating 
decision consisted primarily of the veteran's service medical 
records (SMRs).  A December 1952 pre-induction examination 
report revealed that the veteran's right eye vision was 
20/30.  An August 1953 separation/reenlistment report also 
shows that the veteran had 20/30 vision in the right eye.  An 
ophthalmic examination report, dated May 20, 1955, shows that 
the veteran's right eye exhibited 20/60 vision.  
Ophthalmology clinic reports dated May 25, 1955, show that 
the veteran was seen for complaints of blurred vision 
following the explosion of a heater he was working on the day 
before.  The diagnosis was "singed eyelashes and eyebrows, 
no sign of any ocular damage to account for decreased vision, 
right eye.  This man either has poor vision, right eye, of 
long standing or he is malingering."  At this time, the 
examiner also found that the veteran's right eye vision was 
20/80.  A May 1956 examination report upon separation from 
service shows that the veteran had 20/200 vision in his right 
eye; the diagnosis was myopia.  The remaining evidence 
available in October 1957 was a September 1957 VA examination 
report, which notes only that the veteran's eyes reacted to 
light and accommodation. 

The relevant evidence added to the record since the October 
1957 rating decision includes the following:  the veteran's 
variously dated written statements and November 1999 RO 
hearing testimony contending that his right eye disability is 
related to an injury sustained in service; and an October 
1999 letter from the veteran's private ophthalmologist, 
Steven J. Arnow, D.O.  Dr. Arnow notes the veteran's claim of 
decreasing vision as a result of military service, and he 
apparently reviewed the veteran's SMRs.  He found that the 
veteran's right eye manifested a large exotropia and visual 
acuity of 5/600.  Dr. Arnow opined that 

"[a]t this time, the [veteran] does 
exhibit a large exotropia in his right 
eye and very poor vision.  I am not able 
to determine, at this time, the timing or 
etiology of this event. However, he did 
show me his documents, which does show 
his stated vision as was given in the 
history. 

The Board finds that the new evidence of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right eye disability.  The October 1957 rating decision 
acknowledged that the veteran's right eye vision had 
decreased over his period of service, but found that such 
decrease in vision was not due to any injury or disease 
sustained in service.  Indeed, the SMRs show that the 
veteran's visual acuity began to decrease even before the May 
1955 explosion that allegedly caused injury to his eyes.  In 
any case, an eye examination report prepared just after the 
explosion indicates that there was no damage to the eye 
itself, just the eyebrows and eyelashes, and that any 
decreased vision noted at the time was not a result of the 
explosion.  None of the items of medical evidence that were 
of record at the time of the October 1957 rating decision, or 
which have been added to the record thereafter, contradicts 
this conclusion or otherwise indicates that his decreased 
right eye vision is related to service.  Indeed, in his 
October 1999 letter, Dr. Arnow explicitly states that he was 
unable to determine the timing or etiology of the onset of 
his poor right eye vision even though he took into 
consideration the veteran's history and complaints, including 
the decrease in visual acuity during service.  In addition, 
although the veteran has submitted new written statements and 
presented hearing testimony contending that his right eye 
disability is related to service, there is nothing in the 
record to show that the veteran has the specialized training 
or expertise necessary to proffer competent conclusions on 
matters pertaining to medical causation.  

The veteran has offered a different version of the injury he 
sustained in service and this is a new explanation of what 
happened.  However, the point to be made is that the salient 
question is whether any current disability is attributable to 
military service, including any injury coincident therewith 
no matter how the injury occurred.  In this context, the 
veteran's new version of events is not "material" within 
the meaning of 38 C.F.R. § 3.156(a) (2000).  In other words, 
it does not shed any additional light on the salient question 
and therefore does not tend to prove the veteran's claim in a 
manner different from what was shown in 1957.

As the new evidence does not include medical evidence that 
tends to show that the veteran's right eye disability is 
related to service, such additional evidence fails to provide 
"a more complete picture" of the circumstances surrounding 
the origin of the veteran's disability.  Elkins v. West, 12 
Vet. App. 209, 214 (1999) (en banc), quoting Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); see Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Thus, the new evidence is not 
so significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is not new 
and material, the Board therefore concludes that the claim 
should not be reopened.  38 C.F.R. § 3.156(a).  

In so finding, the Board has considered the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), on the 
appellant's application to reopen.  Under the new law, VA has 
the duty to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  See 38 U.S.C.A. §§ 5102, 5103(West Supp. 2001).  

The Board finds that the obligations imposed by the Veterans 
Claims Assistance Act of 2000 have been met.  The applicable 
law and required notifications were provided to the veteran 
and his representative in the June 1999 denial letter, 
September 1999 statement of the case, and November 1999 
supplemental statement of the case.  The additional evidence 
submitted by the veteran is, for the reasons set forth above, 
not new and material evidence.  Moreover, as already noted, 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action to fulfill the duty to assist is 
not required.  Thus, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Further development of the claim and further expending of 
VA's resources are therefore not warranted.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a right eye disability is denied.  



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

